
	
		II
		110th CONGRESS
		2d Session
		S. 3324
		IN THE SENATE OF THE UNITED STATES
		
			July 24 (legislative
			 day, July 23), 2008
			Mr. Lieberman (for
			 himself and Mr. Coleman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide leadership regarding science, technology,
		  engineering, and mathematics education programs, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Science, Technology, Engineering,
			 and Mathematics Education for the 21st Century Act of
			 2008.
		2.National Council
			 for Science, Technology, Engineering, and Mathematics Education
			(a)EstablishmentThere
			 is established a federally chartered corporation to be known as the National
			 Council for Science, Technology, Engineering, and Mathematics Education
			 (referred to in this section as the STEM Council) which shall be
			 incorporated under the laws of the District of Columbia and which shall have
			 the powers granted in this section. Notwithstanding any other provision of law,
			 the STEM Council is a private entity and is not an agency, instrumentality,
			 authority, entity, or establishment of the United States Government.
			(b)MissionThe
			 mission of the STEM Council is to—
				(1)provide guidance
			 and coordinate and facilitate the flow of information about science,
			 technology, engineering, and mathematics (referred to in this section as
			 STEM) education among State, local, and private entities, as
			 well as the general public;
				(2)provide
			 leadership by identifying critical deficiencies in the Nation’s STEM education
			 systems and proposing strategies for members of the STEM Council to collaborate
			 to address such deficiencies;
				(3)serve as a
			 primary focal point for Federal agencies to improve their coordination with,
			 and service to, State and local school systems; and
				(4)promote STEM
			 fields and educate the general public about the value of a STEM
			 education.
				(c)Board of
			 Directors
				(1)In
			 generalThe management of the STEM Council shall be vested in a
			 Board of Directors composed of 23 voting members and 10 nonvoting members, who
			 shall meet not less frequently than quarterly.
				(2)Initial
			 appointmentsThe Director of the National Science Foundation, in
			 consultation with the Chairmen and Ranking Members of the Committee on Health,
			 Education, Labor, and Pensions of the Senate, the Committee on Commerce,
			 Science, and Transportation of the Senate, the Committee on Education and Labor
			 of the House of Representatives, and the Committee on Science and Technology of
			 the House of Representatives, shall appoint, in accordance with this
			 subsection, the initial voting members of the Board of Directors of the STEM
			 Council.
				(3)AppointmentsThe
			 Director of the National Science Foundation, in consultation with the STEM
			 Council, shall appoint, in accordance with this subsection, a new voting member
			 of the Board of Directors of the STEM Council after a voting member has
			 completed service on the STEM Council.
				(4)Representatives
			 on the STEM Council
					(A)Voting
			 seatsThe Board of Directors of the STEM Council shall consist of
			 the following voting members:
						(i)Two
			 State Governors or former Governors.
						(ii)Two chief State
			 school officers.
						(iii)One local
			 school board representative.
						(iv)One
			 representative from the National Science Board.
						(v)One
			 active classroom teacher in science or mathematics.
						(vi)One active
			 classroom teacher in engineering.
						(vii)One school
			 administrator.
						(viii)One
			 representative from organizations representing community colleges.
						(ix)One
			 representative from organizations representing research universities.
						(x)One
			 representative from technological institutes or organizations representing
			 technological institutes.
						(xi)One
			 representative from informal STEM education organizations.
						(xii)Three
			 representatives from local school boards, State legislatures, and other State
			 and local officials.
						(xiii)Two
			 representatives from various teacher, parent-teacher, and STEM education
			 organizations.
						(xiv)Three
			 representatives from various organizations representing industry and business
			 associations with an interest in hiring a STEM-educated workforce.
						(xv)Two
			 representatives from various organizations that support educational
			 initiatives, the Nation's global competitiveness, or STEM education
			 specifically.
						(B)Nonvoting
			 seatsThe Board of Directors of the STEM Council shall consist of
			 nonvoting members for the following seats:
						(i)The
			 two co-chairs of the STEM Committee established under section 3.
						(ii)One
			 representative from the majority party and 1 representative from the minority
			 party from each of the following committees:
							(I)The Committee on
			 Health, Education, Labor, and Pensions of the Senate.
							(II)The Committee on
			 Commerce, Science, and Transportation of the Senate.
							(III)The Committee
			 on Education and Labor of the House of Representatives.
							(IV)The Committee on
			 Science and Technology of the House of Representatives.
							(C)Co-chairsThe
			 Board of Directors of the STEM Council shall have 2 co-chairs who shall be a
			 Governor, or former Governor, and a chief State school officer appointed by the
			 Director of the National Science Foundation in consultation with the Chairmen
			 and Ranking Members of the Committee on Health, Education, Labor, and Pensions
			 of the Senate, the Committee on Commerce, Science, and Transportation of the
			 Senate, the Committee on Education and Labor of the House of Representatives,
			 and the Committee on Science and Technology of the House of
			 Representatives.
					(5)National
			 Academy of Sciences supportThe Director of the National Science
			 Foundation shall enter into an agreement with the National Academy of
			 Sciences—
					(A)to provide staff
			 support to the Board of Directors of the STEM Council; and
					(B)to carry out any
			 projects proposed by the Board of Directors or required under this Act.
					(d)Activities
				(1)Mandatory
			 activities
					(A)In
			 generalThe STEM Council shall carry out the following
			 activities:
						(i)Provide
			 leadership by identifying critical deficiencies in the Nation’s STEM education
			 systems and proposing strategies for members of the STEM Council to collaborate
			 to address such deficiencies.
						(ii)Not later than
			 18 months after the date of enactment of this Act, and annually thereafter, the
			 STEM Council shall submit a report that highlights the status of STEM education
			 in the Nation and the States to the Committee on Health, Education, Labor, and
			 Pensions of the Senate, the Committee on Commerce, Science, and Transportation
			 of the Senate, the Committee on Education and Labor of the House of
			 Representatives, the Committee on Science and Technology of the House of
			 Representatives, the Governor of each of the 50 States, and the STEM Committee
			 established in section 3. Each report submitted under this clause shall be
			 widely available to the public and posted on the website of the STEM
			 Council.
						(iii)Evaluate
			 progress toward the goals described in the National Action Plan of the National
			 Science Board on a regular and sustained basis, including the effectiveness of
			 the STEM Committee, established under section 3, in coordinating kindergarten
			 through graduate-level Federal STEM education programs.
						(iv)Serve as a
			 national resource by disseminating through the Department of Education to State
			 and local educational agencies information on research on teaching and
			 learning, including best educational practices, and encouraging the adoption of
			 such practices.
						(v)Help States
			 establish or strengthen existing P–16 or P–20 STEM councils and serve as a
			 technical resource center for P–16 or P–20 STEM councils.
						(vi)Utilize
			 scientifically valid studies to determine programs that raise student
			 achievement or interest in STEM fields.
						(vii)Direct the
			 Department of Education to promote the programs described in clause (vi) to
			 State educational agencies and local educational agencies.
						(viii)Work with all
			 stakeholders to address—
							(I)the removal of
			 barriers that exist throughout the Nation in recruiting and retaining effective
			 STEM educators; and
							(II)the removal of
			 barriers imposed by local educational agencies on the movement of STEM
			 educators between local educational agencies both within and across
			 States.
							(ix)Propose models
			 for effective teacher professional development.
						(x)Launch a public
			 education initiative to—
							(I)promote STEM
			 fields to the general public, especially to stakeholders that represent
			 individuals identified in section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a, 1885b); and
							(II)raise awareness
			 that STEM education is essential for the Nation’s success.
							(B)Database on
			 Federal and non-Federal Science, Technology, Engineering, and Mathematics
			 Educational Initiatives
						(i)Establishment
			 and Maintenance of Database
							(I)DatabaseThe
			 STEM Council shall establish and maintain, on a public website of the STEM
			 Council, a database consisting of information on Federal scholarships,
			 fellowships, and other Federal STEM and relevant non-STEM education programs
			 recommended by the STEM Committee established under section 3, as well as
			 non-Federal STEM and relevant non-STEM programs that have been recommended by
			 the Board of Directors of the STEM Council. The database may include
			 information on grants, fellowships, internships, and summer programs at the
			 primary through graduate levels.
							(II)Specific
			 informationThe database established under subclause (I) shall
			 include specific information on any programs of financial assistance that are
			 targeted to individuals of a particular gender, ethnicity, or other demographic
			 group, especially individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b).
							(ii)Dissemination
			 of Information on DatabaseThe STEM Council shall take such actions as
			 may be necessary on an ongoing basis, including sending notices to educational
			 institutions, to disseminate information on the database established and
			 maintained under this subparagraph.
						(iii)Listing
			 direct contact informationThe database established under clause
			 (i) shall provide contact information for awards, including the sponsor's
			 website.
						(iv)ApprovalThe
			 STEM Council shall review submissions for inclusion on the database established
			 under clause (i) from prospective sponsors to exclude fraudulent scholarship
			 offers and scholarship programs that require the payment of an application fee
			 or other charge. The STEM Council may—
							(I)remove
			 information from the database if the STEM Council determines the information is
			 not in accordance with the purpose of the database; or
							(II)promote those
			 programs most effective at improving student achievement or interest in STEM
			 fields.
							(v)AccuracyInformation
			 on scholarships included in the database established under clause (i) shall be
			 updated not less often than quarterly in order to provide current and accurate
			 information regarding available scholarships.
						(vi)LinksThe
			 database established under clause (i) may have links to other privately
			 operated online tools designed to help students find scholarships and
			 educational opportunities that are approved by the STEM Council.
						(2)Permissive
			 activitiesThe STEM Council may carry out any of the following
			 activities:
					(A)Coordinate the
			 development and maintenance of integrated data management systems to
			 consolidate and share information among States on STEM educational practices,
			 research, and outcomes, including student assessment results, teacher quality
			 measures, and high school graduation requirements.
					(B)Assemble a
			 database of opportunities for teachers interested in summer research in a STEM
			 field in a Government research laboratory, institution of higher education, or
			 STEM-related business or industry.
					(C)Assemble a
			 database of grants and other funding opportunities for STEM classroom resources
			 to be used by teachers and local educational agencies.
					(e)Corporate
			 powersNot later than 1 year after the date of enactment of this
			 Act, the STEM Council shall become a body corporate and as such shall have the
			 authority to do the following:
				(1)To adopt and use
			 a corporate seal.
				(2)To have
			 succession until dissolved by an Act of Congress.
				(3)To appoint,
			 through the actions of its Board of Directors, officers and employees of the
			 STEM Council, to define their duties and responsibilities, fix their
			 compensations, and to dismiss at will such officers or employees.
				(4)To prescribe,
			 through the actions of its Board of Directors, bylaws not inconsistent with
			 Federal law and the laws of the District of Columbia, regulating the manner in
			 which its general business may be conducted and the manner in which the
			 privileges granted to it by law may be exercised.
				(5)To exercise,
			 through the actions of its Board of Directors, all powers specifically granted
			 by the provisions of this section, and such incidental powers as shall be
			 necessary.
				(6)To develop a
			 source of revenue that is in addition to Federal funds provided under this
			 section and that extends later than fiscal year 2013.
				(7)To pay for a
			 small personnel staff, office space, equipment, and travel, including employing
			 not less than 1 executive staff member and 2 professional staff members.
				(f)Corporate
			 funds
				(1)Deposit of
			 fundsThe Board of Directors shall deposit all funds of the STEM
			 Council in federally chartered and insured depository institutions until such
			 funds are disbursed under paragraph (2).
				(2)Disbursement of
			 fundsFunds of the STEM Council may be disbursed only for
			 purposes that are—
					(A)approved by the
			 chief executive of the STEM Council; and
					(B)in accordance
			 with the mission of the STEM Council as specified in subsection (b).
					(g)Use of
			 mailsThe STEM Council may use the United States mails in the
			 same manner and under the same conditions as the departments and agencies of
			 the United States.
			(h)Federal
			 advisory committee actSection 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App) shall not apply to the STEM Council.
			(i)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 STEM Council to carry out this section $2,000,000 for each of fiscal years 2009
			 through 2013.
			3.Committee on
			 Science, Technology, Engineering, and Mathematics Education
			(a)EstablishmentThere
			 is established within the National Science and Technology Council a standing
			 committee on science, technology, engineering, and mathematics education
			 (referred to in this section as the STEM Committee).
			(b)Members
				(1)In
			 generalThe STEM Committee shall be composed of representatives
			 from all Federal departments and agencies involved in STEM education, including
			 the National Laboratories.
				(2)Co-chairsThe
			 STEM Committee shall have 2 co-chairs—
					(A)one of whom shall
			 be a representative from the National Science Foundation; and
					(B)one of whom shall
			 be the Secretary of Education or a designee of the Secretary.
					(c)Duties and
			 responsibilitiesThe STEM Committee shall—
				(1)coordinate all
			 programs related to education in science, technology, engineering, and
			 mathematics (referred to in this section as STEM) fields funded
			 or administered by the Federal Government;
				(2)conduct an
			 ongoing inventory and assessment of the effectiveness of all Federal education
			 initiatives related to STEM fields, especially with regard to how the
			 initiatives are serving those individuals identified in section 33 or 34 of the
			 Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a,
			 1885b);
				(3)disseminate the
			 annual report received from the STEM Council under section 2(d)(1)(A)(ii) to
			 each Federal Agency engaged in STEM education efforts;
				(4)coordinate among
			 all Federal departments and agencies involved in STEM education research and
			 programs to inventory and assess the effectiveness and coherence of Federally
			 funded STEM education programs; and
				(5)represent all
			 Federal agencies on the National Council for STEM Education and coordinate the
			 STEM education efforts of the Federal government with State and local
			 governments through the National Council for STEM Education.
				(d)MeetingsThe
			 STEM Committee shall meet not less frequently than quarterly.
			4.Evaluation of
			 science, technology, engineering, and mathematics programs of the Department of
			 Education
			(a)In
			 generalThe Secretary of Education shall conduct, directly or
			 though contract, a comprehensive evaluation of all science, technology,
			 engineering, and mathematics education (referred to in this section as
			 STEM education) programs of the Department of Education.
			(b)Programs To
			 evaluateThe STEM education programs that shall be evaluated
			 under subsection (a) shall include the following:
				(1)The Mathematics
			 and Science Partnerships program.
				(2)The Math Now for
			 Elementary School and Middle School Students program.
				(3)The Math Skills
			 for Secondary School Students program.
				(4)The Minority
			 Science and Engineering Improvement program.
				(5)The Teachers for
			 a Competitive Tomorrow program.
				(6)The National
			 Science and Mathematics Access to Retain Talent grant program (the National
			 SMART grant program).
				(7)The Teacher
			 Education Assistance for College and Higher Education Grants program (the TEACH
			 Grants program).
				(8)The Academic
			 Competitiveness Grant program.
				(9)Grant programs
			 authorized under the Carl D. Perkins Career and Technical Education Act of
			 2006.
				(c)Content of
			 evaluationThe evaluation conducted under subsection (a)
			 shall—
				(1)examine the
			 coherence of the Department of Education in administering STEM education
			 programs, including identifying unnecessary or harmful overlap;
				(2)identify the
			 unmet State and local education needs that could be filled with reorganization
			 or expansion of STEM education programs existing on the date of the
			 evaluation;
				(3)evaluate the ease
			 of access to information on STEM education programs by students, educators, and
			 others target populations;
				(4)evaluate the
			 ability of the Department of Education to disseminate information from the STEM
			 Council established under section 2; and
				(5)propose how the
			 Department of Education can address any needs or problems identified in
			 paragraphs (2), (3), and (4).
				(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Education, or the entity with whom the Secretary contracts to conduct the
			 evaluation under subsection (a), shall submit to Congress a report of such
			 evaluation.
			
